Citation Nr: 1647689	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-06 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1979 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for fibromyalgia, irritable bowel syndrome (IBS), and ehlers-danlos syndrome of the right wrist.  

The Board observes that the Veteran's August 2010 notice of disagreement indicated that in addition to the instant claim, she also wished to initiate appeals of the issues of entitlement to service connection for ehlers-danlos syndrome of the right wrist and IBS.  However, in a January 2013 rating decision, the RO granted service connection for IBS, effective August 3, 2009, the date of the Veteran's claim.  As this decision constitutes a full grant of the benefit sought, the issue of entitlement to service connection for IBS no longer remains on appeal.  Cf. AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Additionally, in her March 2013 VA Form 9, the Veteran indicated that she only wished to appeal the issue of entitlement to service connection for fibromyalgia.  Thus, as the Veteran did not perfect an appeal of the issue of entitlement to service connection for ehlers-danlos syndrome of the right wrist, the Board does not have jurisdiction over this issue, and it will not be further addressed.  See 38 C.F.R. §§ 20.201, 20.202, 20.300, 20.302.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for fibromyalgia.  As set forth in the Veteran's March 2013 VA Form 9, she maintains that she has experienced widespread, chronic pain since the middle- to late-1980s, which she attributes to fibromyalgia.  Before a decision can be reached on her claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records show multiple treatments for conditions such as middle- and low-back spasms; depression and/or depressive symptoms; chronic arthralgias associated with the knees, hip, back, elbows, and fingers; somatoform disorder; right wrist pain and strain; and fatigue.  Of significant note, the Veteran was referred to internal medicine in February 1989 based a provisional diagnosis of "polyarthritis ? etiology."  The Veteran was assessed with chronic arthralgias/myalgias, and the treating provider noted that the Veteran's symptoms were most consistent with fibromyalgia pain syndrome.  The treating provider referred the Veteran to the pain clinic with a provisional diagnosis of fibromyalgia pain syndrome.  The March 1989 pain clinic consultation sheet appears to note "? trigger points" at the bilateral shoulders, and it includes an assessment of diffuse arthralgias, etiology unknown.  The Veteran was also referred to the mental health clinic due to the provisional diagnosis of "? fibromyalgia pain syndrome."  According to the April 1989 consultation sheet, the mental health treating provider gave an assessment of undifferentiated somatoform disorder with six conditions (fatigue, abdominal pain, joint pain, lower back pain, diarrhea, and headaches).  There is no separation examination report of record.  

Following service, a May 2008 letter from the Rheumatology Associates notes a diagnosis of fibromyalgia.  Medical treatment records from the Eglin Air Force Base indicate that the Veteran has received treatment for fibromyalgia during the course of the appeal.   

The Veteran was afforded a VA examination pertaining to her claimed fibromyalgia disability in May 2010.  The examiner noted that the Veteran's musculoskeletal symptoms included pain in her shoulders and down her spine and that she had multiple positive trigger points.  The examiner provided that the onset of the condition was in 2008, when a rheumatologist gave a diagnosis of fibromyalgia.  The examiner opined that it was less likely than not that the Veteran's fibromyalgia was caused by, or a result of, military service.  The examiner reasoned that the Veteran's in-service diagnosis of diffuse arthralgia, etiology unknown, did not meet the criteria for diagnosis of fibromyalgia because there was only one positive trigger point noted.  

In her VA Form 9, the Veteran referenced the May 2010 examination report and suggested that the examiner's opinion was inadequate.  The Veteran provided excerpts from an article on fibromyalgia, which, in pertinent part, provided that there was no single test that can fully diagnose fibromyalgia.  The article provided that the most widely-accepted criteria for diagnosing fibromyalgia was established by the American College of Rheumatology in 1990.  It also noted that although the use of control points has been used to cast doubt on whether a person has fibromyalgia, no research has been done for the use of control points to diagnose fibromyalgia, and such tests have been advised against.  

The Veteran essentially contends that in rendering her opinion, the examiner only relied on the lack of a formal in-service diagnosis for fibromyalgia and a notation of one pressure point during service, and she did not adequately consider or address the Veteran's in-service history of joint pain, back pain and spasms, fatigue, and depressive symptoms that began in the middle- to late-1980s and have reportedly continued since service.  In light of these contentions, the Board finds that an additional medical opinion that addresses the etiology of the Veteran's fibromyalgia is warranted prior to adjudicating the instant claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2. Thereafter, obtain a medical opinion from an appropriate examiner regarding the etiology of the Veteran's fibromyalgia.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following inquiry, and all findings should be set forth in detail:  
            
The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's fibromyalgia had its onset during, or is otherwise etiologically related to, her active military service.  

In rendering such opinion, the examiner should, at a minimum, consider and address the Veteran's March 1989 provisional diagnoses of fibromyalgia pain syndrome, in addition to service treatment records documenting conditions or symptoms that might be relevant to the Veteran's fibromyalgia claim, to include back pain and spasms, chronic arthralgias/myalgias, chronic pain syndrome, depression/depressive symptoms, somatoform disorder, and fatigue.  

The examiner should consider and address the Veteran's reported continuity of symptomatology since service, as noted above, and as described in her March 2013 VA Form 9.  

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If the benefit sought is not granted, furnish the Veteran and her representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




